[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            DEC 05, 2007
                             No. 07-11471                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                  D. C. Docket No. 07-00075-CV-TWT-1

RAMSEY L. WRIGHT,



                                                          Petitioner-Appellant,

                                  versus

ROSE WILLIAMS,
Warden,

                                                        Respondent-Appellee.


                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________

                           (December 5, 2007)

Before MARCUS, WILSON and PRYOR, Circuit Judges.

PER CURIAM:
      Ramsey L. Wright, a Georgia inmate proceeding pro se, appeals the sua

sponte dismissal of his habeas petition. See 28 U.S.C. § 2254. We granted a

certificate of appealability to decide the following issue: “Whether the district

court erred in sua sponte dismissing as procedurally barred appellant’s claim that

the state court improperly enhanced his sentence based on an uncounseled prior

conviction.” Wright argues that the district court erred when it dismissed his

habeas petition as procedurally barred because a sentence based on an uncounseled

prior conviction is void even if no objection was made at sentencing. We affirm.

      We review de novo the dismissal of a habeas petition. See Sims v.

Singletary, 155 F.3d 1297, 1304 (11th Cir. 1998).

      District courts are required to dismiss a habeas petition summarily “[i]f it

plainly appears from the petition and any attached exhibits that the petitioner is not

entitled to relief.” 28 U.S.C. § 2254, Rule 4. When a state prisoner fails to present

his claim in state court, the federal habeas court cannot hear the merits of the claim

absent a showing of cause for the default and actual prejudice or proof that the

failure to consider the claim would cause a fundamental miscarriage of justice.

Bailey v. Nagle, 172 F.3d 1299, 1302–03, 1306 (11th Cir. 1999). “A ‘fundamental

miscarriage of justice’ occurs in an extraordinary case, where a constitutional




                                           2
violation has resulted in the conviction of someone who is actually innocent.”

Henderson v. Campbell, 353 F.3d 880, 892 (11th Cir. 2003).

      Wright’s argument that a void sentence is not subject to procedural default is

without merit. Wright cites our decision in Gonzalez v. Abbott, 967 F.2d 1499,

1504 (11th Cir. 1992), for the proposition that a void conviction cannot be a legal

cause of imprisonment, notwithstanding any procedural default, but Wright has not

argued that either his conviction is void or he is actually innocent. Wright argues

that his sentence is void, but an illegal sentence is not a recognized exception to a

procedural default.

      The dismissal of Wright’s petition for a writ of habeas corpus is

      AFFIRMED.




                                           3